DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges receipt of amendments/arguments filed 4/14/22.  The arguments set forth are addressed herein below.  Claims 1-17 remain pending and Claims 1, 3-5, 7-8, and 10-14 are currently amended.

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 suggest “which assembly” in line 8; however, the examiner contends that such wording is in error and should be change to “which”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 13 refers to a method of adjusting the stop angle of the pivoting control member of the game controller of claim 1, but claim 1 is drawn to a game controller comprising at least an assembled shell, pivoting control member, first and second head, pivoting shaft, etc.  Claim 13, as it pertains to a method, fails to further limit the game controller (apparatus) of Claim 1 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 14 is dependent upon Claim 13 and is rejected based due the inherited deficiencies of Claim 13 as noted above.

Allowable Subject Matter
Claims 1-12 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Patentability seen in but not limited to Independent Claim 1:
Gassoway (US 2017/0001106) teaches a game controller comprising an assembled shell and at least one pivoting control member which is passed through the assembled shell and which is able to be tilted manually in all directions from a rest position into which it returns in a rotationally elastic manner, characterized in that the control member comprises a pivoting shaft and at least a first head, which is separately, for being removably assembled with the pivoting shaft without disassembling the shell from the game controller and for being disassembled from the pivoting shaft without disassembling the shell from the game controller, and which are configured such that on the one hand the control member, comprising the first head assembled with the pivoting shaft, is configured to be tilted manually, for each tilting direction, to a stop position, in which said first head is in abutment and makes it possible to block the tilting of the control member (3) with to a stop angle (a) with respect to the rest position.  Strahle (US 9,710,072) teaches a game controller having first, second, and/or third heads, which are suitably, each separately, from being removably assembled with the pivoting shaft without disassembling the shell from the game controller.
Gassoway or Strahle, alone or in combination fails to teach the value of the stop angle (a) obtained with the first head being different from the value of the stop angle (a) obtained for the same tilting direction with the second head.
Patentability seen in but not limited to Independent Claim 11:
Gassoway (US 2017/0001106) teaches a game controller (1) assembly comprising an assembled shell (2) and at least one pivoting control member (3) which is passed through the assembled shell (2) and which is able to be tilted manually in all directions from a rest position into which it returns in a rotationally elastic manner, said assembly comprising a removable, which is intended separately to form part of the at least one pivoting control member (3) of the game controller (1) which is also able to be tilted manually in all directions from a rest position, in which the removable head comprises a foot (321), the outer face (3210a) of which forms a straight cylinder of circular cross-section over at least part of the height (H) of the foot (321) and in which an external diameter (Dout) of said cylindrical part of the outer face (3210a) of the circular cross-section is predetermined, so as to obtain, for all tilting directions of the at least one pivoting control member (3), a stop angle (a) with respect to said rest position.  Strahle (US 9,710,072) teaches a game controller having first, second, and/or third heads, which are suitably, each separately, from being removably assembled with the pivoting shaft without disassembling the shell from the game controller.
Gassoway or Strahle, alone or in combination, fail to teach said assembly comprising at least two different removable heads (32A/32B; 32A/32C; 32B/32C), which are each intended separately to form part of the at least one pivoting control member (3) of the game controller (1) which is also able to be tilted manually in all directions from a rest position, in which each removable head (32A, 32B, 32C) comprises a foot (321), the outer face (3210a) of which forms a straight cylinder of circular cross-section over at least part of the height (H) of the foot (321) and in which the external diameters (Dout) of said cylindrical parts of the outer faces (3210a) of circular cross-section are different, so as to obtain, for all tilting directions of the at least one pivoting control member (3), a stop angle (a) with respect to said rest position having a different value with each head.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 4/14/22, with respect to claim objection and rejections to claims 11-14 and 17 under 35 U.S.C. § 112 (d) have been fully considered and are persuasive with the exception of the rejection of Claims 13-14 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as provided above.  The Claim objection of Claim 1 and the rejections of Claims 11-12 and 17 under 35 U.S.C. § 112 (d) has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715